Case: 18-10420      Document: 00514931805         Page: 1    Date Filed: 04/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-10420
                                                                              FILED
                                                                          April 26, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
MICHAEL DEWAYNE WHALEY,

                                                 Petitioner-Appellant

v.

COURT OF CRIMINAL APPEALS OF TEXAS; TEXAS DEPARTMENT OF
PARDONS & PAROLES; JUDGE OF 282ND JUDICIAL DISTRICT COURT;
BROOK A. BUSBEE; HONORABLE CRIMINAL DISTRICT ATTORNEY;
LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:18-CV-144


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Michael Dewayne Whaley, Texas prisoner # 645333, filed a document in
the district court that was construed by the district court, on January 19, 2018,
as a new habeas application challenging the criminal convictions for which he



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10420    Document: 00514931805     Page: 2   Date Filed: 04/26/2019


                                 No. 18-10420

is presently incarcerated. The case was held in abeyance because of an unpaid
sanction. More than 60 days later, Whaley filed a document styled “Notice of
Right to Appeal/Object.” That document was construed by the clerk as a notice
of appeal from the January 19, 2018, order and was docketed in this court
under the captioned case number.
      As is evidenced by the document he filed, Whaley did not file a timely
notice of appeal that evinced an intent to appeal the January 19, 2018, order.
See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The matters at issue
in that order have been resolved. Because the notice of appeal was inadequate
and because the appeal is moot, United States v. Lares-Meraz, 452 F.3d 352,
354-55 (5th Cir. 2006), we lack jurisdiction. The appeal is DISMISSED.
      Whaley’s motions for release pending appeal and for appointment of
counsel are DENIED.
      The appeal is frivolous. Because there is a filing bar and unpaid sanction
in case number 18-11503, an additional sanction is unnecessary. We WARN
Whaley again that future frivolous or repetitive challenges to his conviction or
sentence in this court or any court subject to this court’s jurisdiction will
subject him to additional and progressively more severe sanctions.      Whaley
should review all pending matters and move to dismiss any that are frivolous
or repetitive.




                                       2